DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25-26 are objected to because “void-to rubber” contains a typographical error.  Change to --void-to-rubber--.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-33, 35-36, 39-40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over JP’176 (JP 2009-029176).
Regarding claim 24-33 and 39-40, FIG. 1 of JP’176 teaches a motorcycle tire comprising a tread comprising a pair of shoulder regions 9 (“first annular portions”), a pair of intermediate regions 10 (“second annular portions”), and a center region 8 (“third annular portion”) (claim 39).  The claimed interface reads on the interface where a shoulder region 9 contacts an intermediate region 10.  
JP’176 teaches:
the center region has a negative rate = 6%-12%.
the intermediate region has a negative rate = 3%-9%.
the shoulder region has a negative rate = 1%-7%. 

JP’176 does not disclose the void-to-rubber ratio at the first interface is 3%-15% (claim 24), 3%-10% (claim 25), 4-9% (claim 26).  However, these void-to-rubber ratio at the first interface in the tire of JP’176 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’176 teaches the intermediate region has a negative rate = 3%-9% and the shoulder region has a negative rate = 1%-7%. 
JP’176 teaches: 

100% modulus of the central tread rubber is larger than 100% modulus of the shoulder tread rubber
100% modulus of the central tread rubber= 1.0 MPa - 1.8 MPa
100% modulus of the intermediate tread rubber = 1.3 MPa - 2.1  MPa,
100% modulus of the shoulder tread rubber = of 0.9 to 1.7 MPa.  

JP’176 does not disclose dynamic shear storage modulus measured at 70°C.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’176 with different dynamic shear storage modulus as claimed in claims 24 and 40 since the tread of JP’176 discloses different ranges for the 100% modulus of the central tread rubber, the intermediate tread rubber, and the shoulder tread rubber and different ranges for the 100% modulus is expected to have different dynamic shear storage modulus at 70°C values. 
JP’176 does not disclose the respective distances from the equatorial plane for the first annular portion and the second annular portion as required by claims 24 and 27 and the claimed location of the first interface as required by claims 28-33.  However, the claimed features of claim 24 and 27-33 in the tire of JP’176 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’176 teaches the following width relationships: 
Pb (center) = 10-35% of the total peripheral length I, 
Pa (intermediate) = 10-40% of the total peripheral length I 
Pc (shoulder) = 5-35% of the total peripheral length I.

Regarding claim 35, the negative rate of the shoulder region is 1-7%.
Regarding claim 36, FIG. 2 shows grooves that are closed and spaced from each tread end. 
Regarding claim 45, the negative rate of the intermediate region = 3%-9%.
Claims 24-27, 36, 39-40, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over EP’226 (EP 2662226).
Regarding claims 24-26 and 39-40, EP’226 teaches a motorcycle tire comprising a tread band comprising at least one first annular portion made of a first elastomeric material SH, at least one second annular portion made of a second elastomeric material MD and a third annular portion made of a third elastomeric material CR (claim 39).  FIG. 1 shows the first elastomeric material is spaced from the equatorial plane that is at least 25% of the axial development.  The claimed interface reads on reference character B2.  EP’226 teaches LF1 < LF2 < LF3 [0050] LF1 is the land ratio of the center portion (CR), LF2 is the land ratio of the middle portion (MD), and LF3 is the land ratio of the shoulder portion (SH).  This means, the shoulder portion (first annular portion) has the smallest void-to-rubber ratio and satisfies the claimed limitation of “a void-to-rubber ratio at the first interface which increases along the axial development from the at least one first annular portion to the at least one second annular portion”. 
EP’226 does not measure dynamic shear storage modulus at 70°C for the tread.  However, Table 1, Table 2, and Table 3 considered together teaches different rubber compositions for the first elastomeric material, the second elastomeric material, and the third elastomeric material and having  different complex elastic modulus values.  The tread of EP’226 having different dynamic shear storage modulus required by claims 24 and 40 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because there is a reasonable expectation that different rubber compositions and different complex elastic modulus values would also have different dynamic shear storage modulus values.
EP’226 does not disclose the void-to-rubber ratio at the first interface.  However, the tire of EP’226 having a void-to-rubber ratio at the first interface between 3%-15% (claim 24), 3%-10% (claim 25), 4%-9% (claim 26) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Table 1 discloses working examples having LF2 = 88% (void-to-rubber ratio = 12%) and LF3 = 91% (i.e. void-to-rubber ratio = 9%) and one of ordinary skill in the art would reasonably expect the void-to-rubber ratio at the first interface (B2) should be between 9%-12%. 
Regarding claim 27, the tire of EP’226 satisfying the claimed limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Table 1 discloses LF2 = 88% (void-to-rubber ratio = 12%) and LF3 = 91% (void-to-rubber ratio = 9%) and W1 = 28%-40% of TWe ([0020]). 
Regarding claim 36, see annotated figure below. 

    PNG
    media_image1.png
    741
    889
    media_image1.png
    Greyscale


Regarding claim 45, EP’226 does not recite each second annular portion having an overall void-to-rubber ratio is 5%-10%.  However, this claim limitation in the tire of EP’226 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since LF1 < LF2 < LF3 ([0050]) and LF2/LF1 = 101% to 106% ([0053]) and LF3/LF2 is the same range as LF2/LF1 ([0054]) and TABLE 1 teaches LF3 = 91.  When LF3/LF2 = 101% and LF3 = 91, LF2 (land ratio of the second annular portion) = 90.09 (the void-to-rubber ratio = 9.91). 
Regarding claim 46, EP’226 is silent to the first interface inclined between 10° and 20° with respect to the equatorial plane; however, the claimed angle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 of EP’226 illustrates the first interface angled towards the equatorial plane from inside of the tread band to outside of the tread band and inclined at a small acute angle relative to the equatorial plane absent criticality/unexpected results to the claimed numerical range.  
Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over EP’226 (EP 2662226) in view of JP’051 (JP 2015-048051).
Regarding claims 28-33, EP’226 is silent to located the first interface as claimed. However, FIG. 2 of JP’051 teaches a motorcycle tire comprising a center region Ce, middle regions Mi, and shoulder regions Sh.  The center region has a width of 40% of the tread deployment width TWe and each shoulder region is 20% of the tread deployment width TWe.  This means, the width of each middle region is 10% of the tread deployment width TWe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of EP’226 with widths for the center region CR, middle regions MD, and shoulder regions SH such that it satisfies the proportional relationships recited in claims 28-33 because providing known widths for the center region, middle regions, and shoulder regions of a motorcycle tire tread; such as, widths disclosed by JP’051 yields predictable results of good tire rolling characteristics, grip performance, and wear resistance. 
Regarding claim 34, EP’226 does not disclose an overall void-to-rubber ratio is 4%-10%.  However, JP’051 teaches a motorcycle tire tread having a land ratio Lt of the entire tread is 90% or more, preferably 95% or more.  This means, the void-to-rubber ratio is 10% or less and preferably 5% or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of EP’226 with the claimed overall void-to-rubber ratio since JP’051 teaches a motorcycle tire having a tread with an overall land ratio of 90% or more, preferably 95% or more and providing known land ratio and accordingly void-to-rubber ratio for the same type of tire yields predictable results of good tire rolling characteristics, grip performance, and wear resistance. 
Claims 24-33 and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2007/0137747) in view of WO’585 (WO 2017/064585).
US 2018/0264886 is an equivalent document to WO’585 and relied as an English language translation.

Regarding claims 24-33 and 39-40, FIG. 1 of Yoshida teaches a motorcycle tire comprising a tread comprising a center region 18 (“third annular portion”), a pair of middle regions 22 (“second annular portions”), and a pair of shoulder regions 20 (“first annular portions”) (claims 24 and 39).  
Yoshida does not disclose the respective distances of the first annular portion and the second annular portion from the equatorial plane as required by claims 24 and 27 and the claimed location of the first interface as required by claims 28-33.  However, the claimed limitations noted above in claims 24 and 37-33 in the tire of Yoshida would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Yoshida in [0014] teaches:
Wc/W = 0.1-0.4
Wm/W = 0.2-0.8
Ws/W = 0.1-0.4 

Yoshida in [0035]-[0037] teaches the following modulus ranges:
Mc (center) = 3.7-5.7 MPa. 
Mm (middle) = 2.7-4.7 MPa.
Ms (shoulder) = 2.5-3.5 MPa

Yoshida does not measure dynamic shear storage modulus measured at 70°C.  However, Yoshida teaches different modulus ranges for each of the center region, shoulder regions, and middle regions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Yoshida with different dynamic shear storage modulus as claimed in claims 24 and 40 since Yoshida discloses different ranges for elastic modulus of the center region, the middle regions, and the shoulder regions and different ranges for elastic modulus is expected to also have different dynamic shear storage modulus at 70°C values. 
Yoshida does not disclose a tread pattern and is silent to void-to-rubber ratio.  FIG. 3 of WO’585 teaches a motorcycle tire tread comprising a center region extending across an equatorial plane x, a pair of middle regions, and a pair of shoulder regions, like Yoshida. WO’585 teaches a tread pattern having a void-to-rubber ratio preferably equal to or smaller than 10% for suitable stiffness without limiting drainage ability ([0097]).  FIG. 3 illustrates a void-to-rubber ratio being the smallest at the shoulder regions and the void-to-rubber ratio being the greatest in the middle region of the tread (i.e. the region between a shoulder region and a center region).  And, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Yoshida with a void-to-rubber ratio increasing from the first annular portion to the second annular portion and at the first interface, the void-to-rubber ratio is 3%-15% (claim 24), 3%-10% (claim 25), and 4%-9% (claim 26) since FIG. 3 of WO’585 teaches a tread pattern for a motorcycle having a void-to-rubber ratio equal to or less than 10% and the void-to-rubber ratio is the smallest at the shoulder regions of the tread and the void-to-rubber ratio is the greatest at the middle regions of the tread and providing the known tread pattern of WO’585 to the tire of Yoshida yield predictable results of a motorcycle tire having suitable stiffness and drainage capabilities.
Regarding claim 34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Yoshida with a tread having an overall void-to-rubber ratio of 4%-10% since WO’585 teaches a motorcycle tire tread having an overall void-to-rubber ratio equal to or smaller than 10%. 
Regarding claim 36, recall, Yoshida in [0014] teaches:
Wc/W = 0.1-0.4
Wm/W = 0.2-0.8
Ws/W = 0.1-0.4  

And, the tire of Yoshida in view of WO’585 would satisfy this claim limitation regarding void-to-rubber ratio since the tread pattern of WO’585 have grooves which are closed and spaced apart from each tread edge. 
Regarding claims 37-38, Yoshida does not disclose the claimed ratio measure in dynamic shear storage modulus measured at 70°C.  However, the claimed ratio in the tire of Yoshida would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Yoshida TABLE 2: example 12 discloses exemplary elastic modulus values of: Mc = 4.5 MPa, Mm = 4.3 MPa, and Ms = 3.0 MPa and the ratio of the modulus of the shoulder region to the modulus of the middle region = 3.0/4.3 = 0.69 and official notice is taken that it is well-known in the tire art for tire rubber compositions to generally exhibit the following modulus relationship: E (elastic modulus) = 3G (shear modulus).  There is a reasonable expectation that the claimed ratio measured in dynamic shear storage modulus measured at 70°C should be about 0.69.  
Regarding claim 41, the tire of Yoshida in view of WO’585 would reasonably satisfy the claimed void-to-rubber ratio since Yoshida teaches Wc/W = 0.1-0.4 (a center region having a small width) and WO’585 teaches a void-to-rubber ratio being equal to or smaller than 10% (tread overall has a low void-to-rubber ratio) and FIG. 3 illustrates closed tread grooves spaced apart from the equatorial plane x.  
Regarding claims 42-43, the tire of Yoshida in view of WO’585 would satisfy the claim limitations since Yoshida teaches Wc/W = 0.1-0.4 and Wm/W = 0.2-0.8. 
Regarding claim 44, the tire of Yoshida in view of WO’585 would satisfy this claim limitation since Yoshida teaches Ws/W = 0.1-0.4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/06/2022